 In the Matter of LONE STAR CEMENT CORPORATION, EMPLOYERandLOCAL UNION 59, INTERNATIONAL BROTHERHOOD OF ELECTRICALWORKERS A. F. OF L., PETITIONERCase No. 16-RC-445.-Decided January 31, 1950DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before Charles Y.Latimer, hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of-the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersHouston and Reynolds].Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the. Employer within the meaning of. Section9 (c)' (1) and Section 2 (6) and (7) of the Act.4.The appropriate unit :The Petitioner seeks a unit of all maintenance electricians, switch-board operators, power department helpers, and apprentices. in. thepower plant at the Employer's Dallas, Texas, plant, excluding all otheremployees and supervisors as defined in the Act. The Employer andthe Intervenor, Local 142 United Stone and Allied Products Workersof America, C. I. 0., object to the severance of this group from theproduction and maintenance unit, which has been the bargaining unitat this plant for more than 12 years and which is currently representedby the Intervenor.They both contend that plant operations are sointegrated as to make severance of any craft unit inappropriate.The Employer's Dallas plant manufactures Portland cement fromgypsum which is mined at the Employer's quarries located on the88 NLRB No. 91.408 LONE STAR CEMENT CORPORATION409plant property.Its processes include the mining of gypsum, grinding,processing in heated kilns, regrinding of the cement, and packagingfor shipment.The Dallas plant employs approximately 200 em-ployees, including the employees sought by the Petitioner.The plantis in continuous operation on a 24-hour, 3 shift basis and all plantoperations are under the supervision of a plant superintendent.The3 daily production shifts are directly supervised by 3 shift foremenand the various maintenance departments are directly supervised bydepartment foremen.The maintenance electricians, switchboard operators, a powerhousehelper, and a plumber not sought by the Petitioner, constitute thepower department at the Employer's plant.They are under the su-pervision of the chief electrician, who is the department foreman.Production machinery is for the most part operated by electric motors,and the maintenance electricians are required to keep these electricmotors operating properly and to repair them when breakdownsoccur.,'The switchboard operators man the switchboards in the powerdepartment through which the electric power used to run the plantmachinery is brought from outside sources.The powerhouse helperacts as a relief switchboard operator and assists the electricians andplumber in the power department.At the hearing, the plant superintendent stated that employees fromthe power department were frequently called upon to assist otheremployees in the plant in performing nonelectrical duties.However,three of the Employer's power department employees testified, withoutcontradiction, that the only times they were called upon to performsuch duties were during emergencies, when all of the plant employeesworked together to remedy the difficulties. .Although the Employer has no apprentice training program forelectricians,maintenance electricians are either employed as fullytrained electricians, or have become electricians after serving as helpersor switchboard operators in the power department.Usually power-house helpers have been employed in other departments and have ap-plied for such'work in order eventually to become skilled electricalworkers.Employees in the power department have departmental sen-iority as well as plant-wide seniority, and upgrading based on skillsand experience acquired through on-the-job training in the departmentis customary when vacancies occur.'Althoughthe record Indicatesthat somemajor repair work is done outside the plant,the maintenance electricians themselves rewind some of the motors used at the plant. `work on the Employer's electrical equipment involves hazards peculiar to the work ofelectricians and not common to the work of the other employees'at the Employer's plant.The record Indicates that at least one maintenance electrician' 'suffered severe burns whileworking:on the Employer's' electrical equipment. '. 410DECISIONS OF NATIONAL LABOR RELATIONS BOARDMaintenance electricians are regularly assigned to work on two of.the three daily shifts at the Employer's plant, but they are not assignedto specific machines and work throughout the plant wherever electricalequipment repairs are necessary.The shift foremen tell them whererepairs are needed, but the chief electrician is responsible for thequality of their work.Shift foremen may take disciplinary actionagainst these employees in cases of indolence or insubordination whileon shift duty, but -the chief electrician is consulted when other workdeficiencies occur.The record as a whole reveals that the employees sought herein arean identifiable, skilled, and homogeneous craft group.Therefore, wefind that these employees may constitute a separate unit, if they so.desire notwithstanding their previous inclusion in a broader 'unit.'However, the Board will notmake any unit determination until it hasfirst ascertained the desires of the employees involved.We shall direct that an election be held among all maintenance elec-tricians, switchboard operators, and power department helpers 8 inthe power department at the Employer's Dallas, Texas, plant exclud-ing all other employees, the chief electrician, and all other supervisors.as defined in the Act. If in this election, a majority of the employeesvoting elect the Petitioner, they will be taken to have indicated theirdesire to constitute a separate bargaining unit. If, however, a ma-jority of such employees select the Intervenor, they will be taken tohave indicated their desire to continue to be represented by the Inter-venor as part of the production and maintenance unit.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an. election bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this case washeard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations, among the employees in theunit found appropriate in paragraph numbered 4, above, who wereemployed during the payroll period immediately preceding the dateof this Direction of Election, including employees who did not workduring said payroll period because they were ill or on vacation ore United StatesGypsum Company,79NLRB 1282;cf.Reed Roller Bit Company,S7NLRB No.45 (the employees there involved did no motor or transformer rewinding and weresubject to assignment to production or maintenance jobs outside the electrical department).8As the Employer has no employees classified as apprentices in the unit requested, weshall make no determination as to the inclusion of this category in the unit found appropriateherein. LONE STAR CEMENT CORPORATION411temporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or re-instated prior to the date of the election, and also excluding employeeson strike who are not entitled to reinstatement, to determine whetherthey desire to be represented, for purposes of collective bargaining,by Local Union 59, International Brotherhood of Electrical Workers,A. F. L., or by Local 142, United Stone & Allied Products Workers ofAmerica, C. I. 0., or by neither.